Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 05/29/2020; 07/28/2020; 10/06/2020; 09/24/2021 and 07/29/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/16/2020, has been accepted for examination.  

Claim Objections
Claims 51, 54, 56 and 65 is/are objected to because of the phrase “a providing unit” in the claims. These phrases should be changed to something like providing unit  
For examination purposes the examiner has assumed that the applicant means unit/apparatus. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit; detection unit; computing unit; illumination unit in various claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66 is rejected under 35 U.S.C. 112(b), because the claim recited “wherein the computing unit is further configured to: wherein the computing unit is further configured to: provide a detected apparent location of the permanent mark on the spectacle lens, wherein the apparent location of the permanent mark differs from a real location of the permanent marks on account of light refraction by the spectacle lens” it unclear and confusing as to how the computing unit instead of “detection unit” is configured to provide a detected apparent location of the permanent mark on the spectacle lens ……
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.
For examination purposes the examiner has assumed that as long as prior art comprises detection unit and/or computing unit, it can be assumed the device will inherently perform the claimed device/apparatus, and the claimed limitations would be met.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 17, 19-22, 24-25, 27-29, 31-32, 51-52, 54-58, 65-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornauer et al. (2006/0192944 A1).

Regarding claims 1, 51, 54, 56-58, and 65, Hornauer discloses a method/device (figs. 1-5) for determining at least one of a position or an orientation of a spectacle lens mounted on a holder, the spectacle lens having a permanent mark, the device/method comprising:
providing unit an apparatus (10/44) configured to provide a detected apparent location of the permanent mark (18) on the spectacle lens (16) [pars.  0082-83 and 0087] [par. 0117]; 
a computing unit a computer/an electronic control unit 40 configured to determine the at least one of the position or the orientation of the spectacle lens on a basis of the apparent location of the permanent mark and mark- independent additional information, wherein the apparent location of the permanent mark differs from a real location of the permanent mark on account of light refraction by the spectacle lens 16 [pars. 0089, 0093, 0100-103 and 0105]; 
an illumination unit illumination light source 20 configured to eccentrically illuminate the spectacle lens [pars.  0089-91];
wherein the detection unit camera (36) is further configured to detect the location of the permanent marks with light of a first wavelength and to detect the location of the at least one reflection with light of a second wavelength, wherein the spectacle lens has a higher absorption for the light of the second wavelength than for the light of the first wavelength (claim 54) is anticipated by measurement light beam is emitted in another light wavelength, for example as green light and is detected by the camera [par. 0118] and 
a detection unit camera (36) configured to detect the apparent location of the permanent mark on the spectacle lens and to detect a location of at least one reflection of the illumination unit on the spectacle lens, wherein the mark-independent additional information includes the location of the at least one reflection; wherein the detection unit camera (36) is configured to detect the apparent location of the permanent mark from a plurality of observation directions (claim 56) [pars. 0089, 0093 and 0100-103]. 
For the purpose of clarity, the method claim 1 is taught/suggested by the functions shown/stated/set forth with regards to the device claims 51, 54, 56 and 65 as rejected above as being anticipated by Hornauer. The structure recited in claim 51 is symmetrical to the structure recited in claim 54, 56 and 65 as such the device claim 54, 56 and 65 are rejected above as being anticipated by Hornauer.
In addition, for the purpose of clarity, in the method claim 1, the wherein clause in the claim does not change how the step function of the action of the claim method are performed. Secondly, it is a structural limitation which has no bearing on the patentibility of the method claim which must be distinguish from the prior art by the action performed by the method (MPEP 2111.04). 
As to claims 2-3 and 52, Hornauer also discloses wherein the holder support 12 is composed of an opaque material [par. 0087], such as, wherein the holder support 12/54 is a tubular support made to adhere to or draw spectacle lens to the surface of the support 12/54 is a suction holder (claims 2-3 and 52) [pars. 0107 and 0128]
As to claim 4, Hornauer also discloses retroreflector below spectacle lens is moved (arrow 58), namely in the already described manner, i.e. about support 54, either rotating or in a parallel rotational translation [pars. 0120-121 and 0134-136] is functionally equivalent to and/or anticipates wherein detecting the apparent location of the at least one reflection comprises: repeatedly detecting the apparent location of the permanent mark at least one reflection during a movement of the spectacle lens.
As to claim 5, Hornauer also discloses wherein eccentrically illuminating comprises: eccentrically illuminating the spectacle lens with a plurality of eccentric light sources; and generating a plurality of reflections is wherein plurality of light sources (i.e. first and said second light sources being physically distinct units) ([Hornauer, claims 2 and 3]) depicted drawing figs. 3-5) depicted eccentric light sources.
As to claims 7-9, Hornauer further discloses a structure camera 36 and an electronic control unit 40/computer that is use in a method/system (figs. 1-2) that is implemented using limitations such as, wherein the camera 36 [pars. 0089, 0093, 0100-103 and 0105] is detecting the apparent location of the permanent mark with light of a first wavelength; and detecting the location of the at least one reflection with light of a second wavelength, wherein the spectacle lens has a higher absorption for the light of the second wavelength than for the light of the first wavelength (claim 7); detecting at least one of the apparent location of the permanent mark or the location of the at least one reflection from a plurality of observation directions (claim 8); and wherein the electronic control unit 40 is determining the at least one of the position or the orientation of the spectacle lens further comprises: performing an iterative calculation (claim 9).
As to claim 17, Hornauer further discloses a structure (figs. 1-2: 10/44) that is use in a method/system that is implemented using limitations such as, wherein the electronic control unit 40/computer that is determining the at least one of the position or the orientation of the spectacle lens (16) anticipates performing an iterative calculation/repeating and review calculation/measurements plurality of sides(see abstract) [pars. 0025, 0039 and 0044].

As to claim 19, Hornauer discloses a structure (figs. 1-5) that is use in a method for determining at least one of a position or an orientation of a spectacle lens mounted on a holder, the spectacle lens having a permanent mark, the method comprising: 
a camera (36) detecting an apparent location of the permanent mark on the spectacle lens from a plurality of observation directions, wherein the apparent location of the permanent mark differs from a real location of the permanent mark on account of light refraction by the spectacle lens; and 
a computer/an electronic control unit 40 determining the at least one of the position or the orientation of the spectacle lens on a basis of the apparent location of the permanent mark determined from the plurality of observation directions and mark-independent additional information [pars. 0089, 0093, 0100-103 and 0105].
As to claim 20, Hornauer also discloses illumination light source 20 illuminating the spectacle lens (16) with an eccentric light source; and the camera (36) detecting a location of at least one reflection of the eccentric light source on the spectacle lens, wherein the mark-independent additional information comprises the location of the at least one reflection (34).

As to claim 21, Hornauer also discloses retroreflector below spectacle lens is moved (arrow 58), namely in the already described manner, i.e. about support 54, either rotating or in a parallel rotational translation [pars. 0120-121 and 0134-136] is functionally equivalent to and/or anticipates wherein the camera (36) detecting the apparent location of the permanent mark at least one reflection (34) comprises: repeatedly detecting the apparent location of the permanent mark at least one reflection (34) during a movement of the spectacle lens (16).
As to claim 22, Hornauer also discloses wherein eccentrically illuminating comprises: eccentrically illuminating the spectacle lens with a plurality of eccentric light sources; and generating a plurality of reflections is wherein plurality of light sources (i.e. first and said second light sources being physically distinct units) ([Hornauer, claims 2 and 3]) depicted drawing figs. 3-5) depicted eccentric light sources.
As to claims 24-25, Hornauer further discloses a structure camera 36 and an electronic control unit 40/computer that is use in a method/system (figs. 1-2) that is implemented using limitations such as, wherein the camera 36 [pars. 0089, 0093, 0100-103 and 0105] is detecting the apparent location of the permanent mark with light of a first wavelength; and detecting the location of the at least one reflection with light of a second wavelength, wherein the spectacle lens has a higher absorption for the light of the second wavelength than for the light of the first wavelength (claim 24); wherein the electronic control unit 40 is determining the at least one of the position or the orientation of the spectacle lens further comprises: performing an iterative calculation/repeating and review calculation/measurements plurality of sides(see abstract) [pars. 0025, 0039 and 0044] (claim 25).

As to claim 27, Hornauer discloses a structure (figs. 1-5) that is use in a method for determining at least one of a position or an orientation of a spectacle lens mounted on a holder, the spectacle lens having a permanent mark, the method comprising: 
a camera (36) detecting an apparent location of the permanent mark on the spectacle lens, wherein the apparent location of the permanent marks differs from a real location of the permanent mark on account of light refraction by the spectacle lens (16); 
illumination light source 20 eccentrically illuminating the spectacle lens (16) with an eccentric light source; 
the camera (36) detecting a location of at least one reflection (34) of the eccentric light source on the spectacle lens (16) from a plurality of observation directions; and 
a computer/an electronic control unit 40 determining at least one of the position or the orientation of the spectacle lens on a basis of the apparent location of the permanent marks and mark-independent additional information, wherein the mark-independent additional information includes the location of the at least one reflection (34) [pars. 0089, 0093, 0100-103 and 0105].

As to claim 28, Hornauer also discloses retroreflector below spectacle lens is moved (arrow 58), namely in the already described manner, i.e. about support 54, either rotating or in a parallel rotational translation [pars. 0120-121 and 0134-136] is functionally equivalent to and/or anticipates wherein the camera (36) detecting the apparent location of the permanent mark at least one reflection (34) comprises: repeatedly detecting the apparent location of the permanent mark at least one reflection (34) during a movement of the spectacle lens (16).

As to claim 29, Hornauer also discloses wherein the illumination light source 20 eccentrically illuminating comprises: eccentrically illuminating the spectacle lens with a plurality of eccentric light sources; and generating a plurality of reflections is wherein plurality of light sources (i.e. first and said second light sources being physically distinct units) ([Hornauer, claims 2 and 3]) depicted drawing figs. 3-5) depicted eccentric light sources.
As to claims 31-32, Hornauer further discloses a structure camera 36 and an electronic control unit 40/computer that is use in a method/system (figs. 1-2) that is implemented using limitations such as, wherein the camera 36 [pars. 0089, 0093, 0100-103 and 0105] is detecting the apparent location of the permanent mark with light of a first wavelength; and detecting the location of the at least one reflection with light of a second wavelength, wherein the spectacle lens has a higher absorption for the light of the second wavelength than for the light of the first wavelength (claim 31); wherein the electronic control unit 40 is determining the at least one of the position or the orientation of the spectacle lens further comprises: performing an iterative calculation/repeating and review calculation/measurements plurality of sides(see abstract) [pars. 0025, 0039 and 0044] (claim 32).





Claims 11-14, 16, 34, 36, 38-40, 54-55, 60-62, 65-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanssen et al. (2013/0148111 A1).

As to claims 11, 34, 38, 54, 60, 62 and 65, Hanssen discloses a method/device (figs. 1-5 and 8a-9) for determining at least one of a position or an orientation of a spectacle lens mounted on a holder, the spectacle lens having a permanent mark, the method/device comprising: 
an illumination unit (20) configured to eccentrically illuminate depicted drawing figs. 3-5) depicted eccentric light sources the spectacle lens (16); 
a detection unit a camera (36) configured to detect an apparent location of the permanent mark (18) the spectacle lens, wherein the apparent location of the permanent mark differs from a real location of the permanent marks on account of light refraction by the spectacle lens (16), and to detect a location of at least one reflection of the illumination unit (20) on the spectacle lens; and 
a computing unit an electronic control unit 40/computer configured to determine the at least one of the position or the orientation of the spectacle lens (16) on a basis of the apparent location of the permanent mark and mark- independent additional information [pars. 0101, 0103], wherein the mark-independent additional information includes the location of the at least one reflection, wherein the detection unit camera (36) is further configured to detect the location of the permanent marks with light of a first wavelength and to detect the location of the at least one reflection with light of a second wavelength, wherein the spectacle lens has a higher absorption for the light of the second wavelength than for the light of the first wavelength [pars. 0073 and 0112].
For the purpose of clarity, the method claims 11 and 34 is taught/suggested by the functions shown/stated/set forth with regards to the device claims 54, 60, 62 and 65 as rejected above as being anticipated by Hanssen. The structure recited in claim 54 is symmetrical to the structure recited in claim 60, 62 and 65, as such the device claim 60, 62 and 65 are rejected above as being anticipated by Hanssen.
In addition, for the purpose of clarity, in the method claim 11, the wherein clause in the claim does not change how the step function of the action of the claim method are performed. Secondly, it is a structural limitation which has no bearing on the patentibility of the method claim which must be distinguish from the prior art by the action performed by the method (MPEP 2111.04). 
As to claim 12, Hanssen also discloses wherein the second wavelength is beyond a visible wavelength range is wherein the measurement light beam have different light wavelengths [par. 0073]
As to claim 13, Hanssen also discloses wherein camera 36 detecting the apparent location of the at least one reflection comprises: the camera 36 is capable of detecting several images and/or recapture/reproduce image(s) is repeatedly detecting the apparent location of the at least one reflection during a movement is during support adjusted relative to the mask of the spectacle lens [par. 0108 and 0120].
As to claims 14 and 36, Hanssen also discloses wherein eccentrically illuminating comprises: eccentrically illuminating the spectacle lens with a plurality of eccentric light sources; and generating a plurality of reflections is wherein plurality of light sources (i.e. first and said second light sources being physically distinct units) ([Hanssen, claims 2 and 3]) depicted drawing figs. 3-5) depicted eccentric light sources.
As to claims 16 and 39, Hanssen also discloses a camera (36) detecting at least one of the apparent location of the permanent mark or the location of the at least one reflection from a plurality of observation directions [pars. 0088, 0091, 0100 and 0112].
As to claims 66 and 40, Hanssen also discloses a camera (36) and an electronic control unit 40/computer [pars. 0087-99, 0101] that are configured to: provide a detected apparent location of the permanent mark on the spectacle lens, wherein the apparent location of the permanent mark differs from a real location of the permanent marks on account of light refraction by the spectacle lens (16); and determine the at least one of the position or the orientation of the spectacle lens on a basis of the apparent location of the permanent mark and mark-independent additional information, wherein the at least one of the position or the orientation of the spectacle lens is determined by an iterative calculation of the at least one of the position or the orientation of the spectacle lens (16), wherein the iterative calculation is carried out on a basis of a holding characteristic and the detected apparent location of the permanent mark, and wherein the iterative calculation/repeating and review calculation/measurements plurality of information is furthermore carried out on a basis of at least one detected reflection (34).
As to claim 67, Hanssen also discloses a detection unit a camera (36) configured to detect the apparent location of the permanent marks on the spectacle lens (16).
As to claim 68, Hanssen also discloses an illumination unit (20) configured to eccentrically illuminate the spectacle lens (16), wherein the detection unit camera (36)  is further configured to detect a location of at least one reflection of the illumination unit on the spectacle lens (16), wherein the mark-independent additional information includes the location of the at least one reflection (34), as can be seen in drawing (figs. 1-5).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 23, 26, 30, 33, 53, 55, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornauer et al. (2006/0192944 A1).

As to claims 6, 23, 30, 53, 55 and 59, Hornauer teaches of wherein eccentrically illuminating comprises: eccentrically illuminating the spectacle lens with a plurality of eccentric light sources; and generating a plurality of reflections is wherein plurality of light sources (i.e. first and said second light sources being physically distinct units) ([Hornauer, claims 2 and 3]) depicted drawing figs. 3-5) depicted eccentric light sources.
Hornauer fail to explicitly specify the switching order or selection order of the plurality of the light sources as; alternately activating a respective eccentric light source or a group of eccentric light sources from the plurality of light sources.
However, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps/activating plurality of light sources is prima facie obvious in the absence of new or unexpected results); therefore, it would have been obvious to one of ordinary skill in the art to switch or activate plurality of light sources in any particular order since changing the order of the switching and/or activating the light sources would still result in the formation of measuring for ascertaining the topography of an optically effective surface of the spectacle lens and effectively determining the marks structure of the spectacle lens.
As to claim 10, Hornauer teaches of a structure camera 36 and an electronic control unit 40 [pars. 0089, 0093, 0100-103 and 0105] that is use in a method/system (figs. 1-2) that is implemented using limitations such as, wherein the electronic control unit 40/computer is a programmable machine that performs high-speed processing of data/information. Computer is generally contains a central processing unit that interprets and executes instructions; memory that enables the computer to store programs and data.
Hornauer fail to explicitly specify that the computer program stored on a non-transitory storage medium and having a program code which, when executed on a processor, causes the method as claimed in claim 1 to be carried out.
However, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977), reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, therefore, it would have been obvious to one of ordinary skill in the art to reasonably recognized that Hornauer computer contains computer program stored on a non-transitory storage medium and having a program code which, when executed on the computer processor, causes the method as claimed in claim 1 to be carried out in order to ascertain the topography of an optically effective surface of the spectacle lens and effectively determining the marks structure of the spectacle lens. 
As to claims 26 and 33, Hornauer teaches of a structure camera 36 and an electronic control unit 40 [pars. 0089, 0093, 0100-103 and 0105] that is use in a method/system (figs. 1-2) that is implemented using limitations such as, wherein the electronic control unit 40/computer is a programmable machine that performs high-speed processing of data/information. Computer is generally contains a central processing unit that interprets and executes instructions; memory that enables the computer to store programs and data.
Hornauer fail to explicitly specify that the computer program stored on a non-transitory storage medium and having a program code which, when executed on a processor, causes the method as claimed in the claims to be carried out.
However, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977), reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, therefore, it would have been obvious to one of ordinary skill in the art to reasonably recognized that Hornauer computer contains computer program stored on a non-transitory storage medium and having a program code which, when executed on the computer processor, causes the method as claimed in claims to be carried out in order to ascertain the topography of an optically effective surface of the spectacle lens and effectively determining the marks structure of the spectacle lens. 

Claims 15, 18, 37, 41, 55, 61, 63, 64, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen et al. (2013/0148111 A1).

As to claims 15, 37, 55, 61, 64 and 69, Hanssen teaches of wherein eccentrically illuminating comprises: eccentrically illuminating the spectacle lens with a plurality of eccentric light sources [par. 0081]; and generating a plurality of reflections is wherein plurality of light sources (i.e. first and said second light sources being physically distinct units) ([Hanssen, claims 2 and 3]) depicted drawing figs. 3-5) depicted eccentric light sources.
Hanssen fail to explicitly specify the switching order or selection order of the plurality of the light sources as; alternately activating a respective eccentric light source or a group of eccentric light sources from the plurality of light sources.
However, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps/activating plurality of light sources is prima facie obvious in the absence of new or unexpected results); therefore, it would have been obvious to one of ordinary skill in the art to switch or activate plurality of light sources in any particular order since changing the order of the switching and/or activating the light sources would still result in the formation of measuring for ascertaining the topography of an optically effective surface of the spectacle lens and effectively determining the marks structure of the spectacle lens.
As to claims 35 and 63, Hanssen teaches of a holder is a support 12, wherein the holder support 12 is configured to releasably attach the spectacle lens (16), and a tubular support type [par. 0120].
Hanssen fail to explicitly specify the holder the support is a suction holder, wherein the suction holder is configured to releasably attach the spectacle lens by suction and to bring about the movement of the spectacle lens, wherein the mark-independent additional information includes a characterization of the attachment by suction on the holder.
However, even though Hanssen fails to teach the exact type of holder of the feature, as that claimed by Applicants claim 63, the holder type difference is/are considered obvious design alternative in the art of spectacle lens holder support.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hanssen holder as desired appropriate such as by substituting the holder support with suction holder since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, in order to achieve the predictable results of securing the spectacle lens with ease, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claims 18 and 41, Hanssen teaches of a structure camera 36 and an electronic control unit 40 [pars. 0089, 0093, 0100-103 and 0105] that is use in a method/system (figs. 1-2) that is implemented using limitations such as, wherein the electronic control unit 40/computer is a programmable machine that performs high-speed processing of data/information. Computer is generally contains a central processing unit that interprets and executes instructions; memory that enables the computer to store programs and data.
Hornauer fail to explicitly specify that the computer program stored on a non-transitory storage medium and having a program code which, when executed on a processor, causes the method as claimed in claim 1 to be carried out.
However, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977), reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, therefore, it would have been obvious to one of ordinary skill in the art to reasonably recognized that Hornauer computer contains computer program stored on a non-transitory storage medium and having a program code which, when executed on the computer processor, causes the method as claimed in claim 11 to be carried out in order to ascertain the topography of an optically effective surface of the spectacle lens and effectively determining the marks structure of the spectacle lens. 


Allowable Subject Matter
Claims 42-50 are allowed. 
As to claim 42, the prior art of record, taken alone or in combination, fails to disclose or render obvious determining the at least one of the position or the orientation of the spectacle lens on a basis of the apparent location of the permanent mark and mark-independent additional information, wherein determining the at least one of the position or the orientation of the spectacle lens includes an iterative calculation of the at least one of the position or the orientation of the spectacle lens, wherein the iterative calculation is carried out on a basis of a holding characteristic and the detected apparent location of the permanent mark, and wherein the iterative calculation is furthermore carried out on a basis of at least one detected reflection in combination with the rest of the limitations of the claim. Claims 43-50 are allowable by virtue of their dependency.  








Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/device for determining at least one of a position or an orientation of a spectacle lens mounted on a holder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886